Magie, J.
While I concur in the opinion of Mr. Justice Dixon, I desire not to be understood as admitting that the act ■of 1893 is applicable to defendants.
It was thereby enacted that “ book-making ” on horse races should not be a criminal offence, and persons engaged therein should not be indictable, when it is carried on within the ■exterior enclosure of the grounds of any agricultural society ■or other incorporated body of this state wherein, for the racing ■of horses for money, such society or body is not indictable.
Defendants can claim immunity under that act only in case the North Hudson Park Driving Association was not indictable for horse-racing for money within its enclosure.
By section 55 of the Crimes act, the racing of horses for money is made a.criminal offence, but a proviso declares that the section shall not apply to “ fairs or exhibitions of any agricultural or other incorporated society.” Rev., p. 237.
*285The fairs and exhibitions intended by this proviso are-plainly those which such incorporated societies have power-to hold. No one would contend that a corporation empowered to carry on a banking, insurance or manufacturing business could open a race-course and race horses for money and' be protected by this proviso.
The North Hudson Park Driving Association was organized under the Corporation act of April 7th, 1875. Rev., p.. 179. Its certificate, executed on March 16th, 1885, set out the objects of the organization to be (1) the improvement of agriculture and agricultural stock, and (2) the improvement of horses, mares and geldings in running, racing and trotting. Corporations organized under general laws of this sort acquire the power's which are necessary to the attainment of the expressed objects of the organization. 1 Morawetz Corp., § 318.
Competition may be necessary to the attainment of improvement of horses, &c., in running, &c., but the public exhibition of such competition is not necessary thereto. Nor do I think that it is incident to such object.
But this corporation cannot be deemed to have incidentally acquired power to hold such exhibitions; for, by a supplement to the Corporation act, approved March 3d, 1880 {Rev. Swp.,p. 159), the tenth section of the act was amended so as to include as one of the objects of incorporation the carrying on of “ agricultural fairs and exhibitions for the encouragement of competition in the * * * development of speed in horses.”
When the North Hudson Park Driving Association was organized, in 1885, those who associated themselves might have expressed their object, or one of their objects, to be.the holding of a fair or exhibition, as permitted by the supplement of 1880, above cited. Had they done so, they would probably have fallen within the terms of the proviso to section 55 of the Crimes act.
But the certificate executed and filed by them did not in-*286elude that object. In my judgment, it cannot be construed to incidentally clothe the corporation with a power which it might have acquired by an express declaration of its purpose to acquire such power.
Had this corporation included this object in its certificate, it would have acquired the further powers conferred by the supplement to the Corporation act, approved May 9th, 1889 (Pamph. L., p. 409), under which it would seem that the proviso to section 55 of the Crimes act would have applied to it.
My conclusion is that this association could not claim immunity under that proviso, but would have been indictable for racing horses for money. It follows that the act of 1893 is inapplicable to the acts admitted to have been done by defendants.